UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number - 4079 John Hancock Equity Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: -663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Small Cap Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Common stocks 96.54% (Cost $53,368,184) Airlines 1.04% Allegiant Travel Co. (I) 12,600 450,576 Apparel Retail 0.88% Citi Trends Inc. (I) 39,900 380,247 Apparel, Accessories & Luxury Goods 1.63% G-III Apparel Group, Ltd. (I) 127,900 703,450 Application Software 5.99% Blackboard, Inc. (I) 44,300 1,125,663 Deltek, Inc. (I) 122,321 402,436 Synchronoss Technologies, Inc. (I) 125,000 1,063,750 Asset Management & Custody Banks 1.72% Riskmetrics Group, Inc. (I) 57,961 745,379 Auto Parts & Equipment 1.40% Fuel Systems Solutions, Inc. (I) 23,200 606,448 Casinos & Gaming 2.47% Bally Technologies, Inc. (I) 52,900 1,068,051 Communications Equipment 4.50% F5 Networks, Inc. (I) 29,700 658,449 Neutral Tandem, Inc. (I) 81,300 1,287,792 Computer Hardware 3.18% 3PAR, Inc. (I) 162,200 1,377,078 Data Processing & Outsourced Services 2.79% Cybersource Corp. (I) 101,300 1,208,509 Distributors 2.20% LKQ Corp. (I) 82,200 949,410 Electronic Manufacturing Services 1.71% IPG Photonics Corp. (I) 77,131 741,229 Environmental & Facilities Services 1.48% Team, Inc. (I) 32,500 641,875 Food Distributors 3.30% United Natural Foods, Inc. (I) 91,900 1,428,126 Footwear 1.93% Iconix Brand Group, Inc. (I) 100,900 834,443 Health Care Equipment 8.38% Abaxis, Inc. (I) 65,100 1,029,882 Cryolife, Inc. (I) 84,730 698,175 Symmetry Medical, Inc. (I) 184,500 1,263,825 Zoll Medical Corp. (I) 39,700 635,597 Health Care Services 11.45% Air Methods Corp. (I) 95,900 1,870,050 Page 1 John Hancock Small Cap Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Health Care Services (continued) Cardionet, Inc. (I) 46,800 1,061,424 HMS Holdings Corp. (I) 33,967 1,051,279 IPC The Hospitalist Co., Inc. (I) 50,824 972,771 Health Care Supplies 5.02% Inverness Medical Innovations, Inc. (I) 88,700 2,170,489 Health Care Technology 4.65% Allscripts-Misys Healthcare Solutions, Inc. 119,300 1,004,506 Phase Forward, Inc. (I) 74,500 1,005,750 Industrial Machinery 1.08% Chart Industries, Inc. (I) 55,300 467,838 Internet Software & Services 2.88% Interwoven, Inc. 78,600 1,239,522 TheStreet.com, Inc. 2,700 7,371 Investment Banking & Brokerage 1.97% SWS Group, Inc. 58,100 851,165 Oil & Gas Exploration & Production 3.19% Goodrich Petroleum Corp. (I) 47,800 1,381,420 Property & Casualty Insurance 7.61% Amtrust Fiinancial Services, Inc. 134,100 1,100,961 First Mercury Financial Corp. (I) 102,600 1,133,730 National Interstate Corp. 66,578 1,057,259 Regional Banks 5.40% Pinnacle Financial Partners, Inc. (I) 40,800 964,104 Signature Bank (I) 32,900 845,201 SVB Financial Group (I) 25,300 525,481 Semiconductors 1.41% Techwell, Inc. (I) 107,700 608,505 Specialty Chemicals 1.28% Nalco Holding Co. 56,600 555,246 Specialty Stores 2.19% Tractor Supply Co. (I) 28,100 947,251 Systems Software 3.81% Double-Take Software Inc. (I) 144,000 1,090,080 Radiant Systems, Inc. (I) 161,390 558,409 Investment Companies 1.50% (Cost $657,264) Ishares Russell 2000 Index Fund 14,600 649,408 Total investments (Cost $54,025,448) 98.04% Other assets and liabilities, net 1.96% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. Page 2 John Hancock Small Cap Fund Securities owned by the Fund on January 31, 2009 (Unaudited) (I) Non-income producing security.  At January 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $54,025,448. Net unrealized depreciation aggregated $11,605,838, of which $1,472,806 related to appreciated investment securities and $13,078,644 related to depreciated investment securities. Page 3 John Hancock Small Cap Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund is subject to the provisions of Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of January 31, 2009: Page 4 John Hancock Small Cap Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $42,419,610 - Level 2  Other Significant Observable Inputs - - Level 3  Significant Unobservable Inputs - - Total - * Other financial instruments are derivative instruments not reflected in the Fund of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Risks and uncertainties Concentration Risk The Funds may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Small and medium-size company risk Stocks of small and medium-size companies tend to be more volatile than those of large companies, and may underperform stocks of large companies. Small and medium-cap companies may have limited product lines or markets, less access to financial resources or less operating experience, or may depend on a few key employees. Given this, small and medium-cap companies stocks may be thinly traded, leading to additional liquidity risk due to the inabilities to trade in large volume. Page 5 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Equity Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 20, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 20, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 20, 2009
